Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Nolan on 02/04/2022.

The application has been amended as follows: 

1. (Currently Amended) A system for executing an advertisement generation pipeline for generating an advertisement from one or more collected and scored media assets, the system comprising:
a database having a memory configured for storing a plurality of media elements, the plurality of media elements including a media template and a media asset, the memory further storing instructions, which when executed by a central processing unit results in an implementation of one or more operations, the database being configured to be queried in a manner to effectuate rapid access to the media asset of each of the plurality of media elements;
a central processing unit server having a memory interface to access the database and instructions stored in the memory and including a set of processing engines, each processing engine configured for executing the stored instructions for performing at least one operation in the advertisement generation pipeline on the media elements, the set of processing engines comprising:
a data collection module configured for executing a set of instructions for collecting a plurality of media assets from the database in response to a query so as to produce collected media assets, the plurality of collected media assets including one or more of a text element and an image element;
a media asset evaluation module configured for executing a set of instructions for evaluating at least one of the plurality of collected media assets based on metric data and parameter data so as to produce one or more scored media assets, and for transmitting the one or more scored media assets to the memory for storage thereby, the evaluating further being based on a correspondence between one or a media asset effectiveness determination to efficiently identify media assets of interest to be collected;
an advertisement generation module configured for executing a set of instructions for accessing the memory and selecting both a media template and a scored media asset for integration into the selected media template for generation of the advertisement, the advertisement generation module comprising:
a project dashboard, configured for presenting a graphical user interface at a display of a client computing device, the project dashboard including controls for allowing a user to view and select at least one of the media template and the media asset for integration therewith;
an advertisement builder for accessing the memory and for executing a set of instructions for building the advertisement based on the media template and media asset selected by the user;
a compiler for executing a set of instructions for integrating the selected media asset into the selected media template so as to generate the advertisement;
a formatter for executing a set of instructions for formatting the advertisement for display at a graphical user interface of either or both of a stationary and a mobile computing device;
a distributor, for executing a set of instructions for distributing the formatted advertisement to a plurality of social media modalities in a format capable of being viewed by a user; and
an advertisement evaluation module for executing a set of instructions for evaluating the effectiveness of the distributed advertisement based at least on part on the media asset effectiveness determination.

2. (Currently Amended) The system according to claim 1, wherein the data collection module includes one or more collection processing engines configured for collecting one or both of the metric data and the parameter data and media asset effectiveness determination data from one or more web pages of a website, and wherein the media asset evaluation module includes one or more evaluation processing engines configured for evaluating the one or both of the metric data and the parameter data based on respective correlations with the effectiveness data, wherein a degree of correlation is based on a determined objective.

3. (Currently Amended) The system according to claim 2, wherein the collecting of the metric data, parameter data, and/or media asset effectiveness determination data includes querying one or more webpages of one or more websites based on one or more filters, the one or more filters including one or more of: a keyword filter, a character filter, a number filter, a language filter, a text-recognition filter, an image recognition filter, an image filter, a sentiment filter, a geolocation filter, an antonym filter, and a chronological filter.

4. (Currently Amended) The system according to claim 3, wherein the collected metric data, parameter data, and/or media asset effectiveness determination data further comprises one or more of associated metadata, collection process data, geographic data, website data, webpage data, and/or target identification data.

5. (Cancelled). 

6. (Previously Presented) The system according to claim 4, wherein the metric data comprises a number of webpages and/or media assets viewed and/or collected, a time of media asset views and/or collection, a number of webpages and/or media assets viewed, a sentiment in response to the webpages and/or media assets viewed, an engagement with the webpages and/or media assets, a comment pertaining to the webpage and/or media asset, a re-posting and/or sending of one or more of the media assets, a number of times the media assets are used, the size of the webpage and/or media assets, a number, a frequency, and a consistency of media asset views, collections, commenting, postings, and sending.

7. (Previously Presented) The system according to claim 6, wherein the parameter data further includes data comprising one or more of: a character value, a numerical value, and a symbol value, the symbol value including one or more of a “like,” “dislike,” “tweet,” “retweet,” “favorite,” “+1,” “upvote,” “downvote,” “view,” “unique view,” “fan,” “follow,” “forward,” “viral posting,” “paid posting,” “storyteller posting,” “click,” “hit,” “hide,” “comment,” and “share.”

8. – 10. (Cancelled).

11. (Currently Amended) The system according to claim [[9]] 7, wherein the text element or image element is collected from a corporate webpage and the image element is collected from a local webpage.

12. – 13. (Cancelled).
 
14. (Currently Amended) The system according to claim 1, wherein the media asset effectiveness determination is determined by evaluating one or more of a user engagement, a user review, a user commentary, results of a user questionnaire, an impression, a conversion, a user action, a user view, a user like or dislike, a user up vote or down vote that is associated with the media element.

15. – 16. (Cancelled).

14, wherein the AI module is associated with the advertisement generation module, and configured for selecting the template and the media asset for generating the advertisement, the selecting being based on results of the scoring.

18. (Previously Presented) The system according to claim 17, wherein the advertisement is generated and distributed automatically at real time and on the fly upon the occurrence of a triggering event.

19. – 30. (Cancelled).

Response to Arguments 
2.	Applicant arguments, see Remarks, filed 02/04/2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1-4, 6-7, 11, 14, and 17-18 has been withdrawn.
Applicant arguments, with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1-4, 6-7, 11, 14, and 17-18 has been withdrawn. 

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 101 rejection
Claim 1-4, 6-7, 11, 14, and 17-18 are eligible under 35 U.S.C 101. The Examiner notes that the instant claim invention overrides the routine, conventional and ordinary use of an collecting, generating, distributing, and managing online web content based on scores and metrics using dashboard which is presented on a graphical user interface. 
Furthermore the Applicant’s arguments provide reasons why the claims are directed to a solution and are not directed towards an abstract idea. Pages 6-7 of the arguments, Claims 1 - 4, 6 - 7, 11, 14, 17 and 21 - 30 were rejected under 35 U.S.C. §101, because the Office alleges that the claims are directed an abstract idea without reciting significantly more than the abstract idea. Specifically, the Office asserts that the rejected claims are merely directed to the activity of "Organizing Human Activity," without adding anything substantially more. Without acquiescing to the validity of the rejection, and solely to expedite prosecution, the Applicants have amended the claims. 

The Examiner notes that the latest set of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.

4.	The following is an examiner’s statement of reasons for allowance: 103 rejection
The closest prior art includes Wanke et al. (U.S. Patent Publication 2019/009953) in view of Rogers et al. (2018/0041571), as indicated in the 08/18/2021 non-final/final office action pages 6-28. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 1.
“a data collection module configured for executing a set of instructions for collecting a plurality of media assets so as to produce collected media assets, the plurality of collected media assets including one or more of a text element and an image element; a media asset evaluation module configured for executing a set of instructions for evaluating at least one of the plurality of collected media assets based on metric data and parameter data so as to produce one or more scored media assets, and for transmitting the one or more scored media assets to the memory for storage thereby, the evaluating further being based on a correspondence between one or more of the metric data and the parameter data with an a media asset effectiveness determination to efficiently identify media assets of interest to be collected; an advertisement generation ;”
	Claims 1-4, 6-7, 11, 14, and 17-18 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621